Citation Nr: 0501839	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial rating for hepatitis C, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision granted service 
connection for hepatitis C and assigned an initial rating of 
10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held, in part, 
that a Veterans Claims Assistance Act (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that VA has not yet met its duties under the 
VCAA.  Initially, the Board notes that the veteran was sent a 
letter regarding VA's duty to assist him with development 
regarding his claim for service connection for hepatitis C in 
October 2002.  However, this letter informed the veteran of 
evidence necessary to establish service connection.  Such 
claim was granted in an October 2002 rating decision.  The 
veteran subsequently, in January 2003, filed a notice of 
disagreement with regard to his initial rating.  To date, the 
veteran has not been afforded appropriate notice regarding 
the evidence necessary to establish entitlement to an 
increased rating for hepatitis C.

In addition, the Board notes that the veteran's VA physician 
submitted a letter in September 2004 indicating that the 
veteran was scheduled for an endoscopy and ultrasound of the 
liver in October 2004.  Both studies were ordered by the 
physician to evaluate the extent of the veteran's liver 
disease.  Since January 2004 was the last date on which VA 
treatment records were requested, such records have not been 
associated with the claims folder.

Accordingly, the claim is REMANDED for the following:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or the 
VA bears the burden of producing or 
obtaining that evidence or information, and 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103 (a) and 
(b) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should also 
include notice to the veteran to provide 
any evidence in his possession that 
pertains to the claim, or something to the 
effect that he should submit everything he 
has pertaining to the claim.

2.  The RO should request all VA treatment 
records regarding treatment for hepatitis C 
since January 2004.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



